Counsel for the State have filed a motion for rehearing based partly on the claim that the bills upon which the reversal was predicated do not show error. The bills have been again examined and when taken in connection *Page 645 
with the evidence set out as part of the court's explanation we are of opinion the bills are sufficient.
The near approach of adjournment for the term precludes further discussion of the legal matters which were adverted to in our original opinion, but no doubt is entertained that the case was properly disposed of.
The State's motion for rehearing is overruled.
Overruled.